UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2482


JUDSON WITHAM,

                 Plaintiff - Appellant,

          v.

NEW YORK STATE; DEPARTMENT OF ENVIRONMENTAL CONSERVATION;
INTERNATIONAL PAPER CORPORATION; WARREN COUNTY, NEW YORK;
THE LAKE GEORGE PARK COMMISSION; TOWN OF TICONDEROGA, NEW
YORK,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00611-BO)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judson Witham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Judson    Witham       appeals    the     district       court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.    § 1983    (2006)      complaint.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for    the    reasons     stated       by   the     district     court.

Witham v. New York State, No. 5:13-cv-00611-BO (E.D.N.C. Oct.

24, 2013).      We dispense with oral argument because the facts and

legal    contentions        are   adequately     presented        in   the   materials

before   this    court      and   argument     would    not   aid      the   decisional

process.



                                                                               AFFIRMED




                                          2